DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages. 6-8, filed 7/19/2021, with respect to the rejection(s) of claim(s) 1-2 under 35 U.S.C. 103 of US 6,407,847 B1 to Poll et al., in view of US 2016/0154290 A1 to Brown et al., and further in view of US 2012/0147449 A1 to Bhatnagar et al. have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection of claims 1, 3-11 is made in view of US 6,407,847 B1 to Poll et al., in view of US 2016/0154290 A1 to Brown et al., and US 2018/0196325 A1 to Parker et al., and further in view of US 2012/0147449 A1 to Bhatnagar et al.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious 

Claims 1, 3-6, and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over US 6,407,847 B1 to Poll et al., in view of US 2016/0154290 A1 to Brown et al., and US 2018/0196325 A1 to Parker et al., and further in view of US 2012/0147449 A1 to Bhatnagar et al.
Regarding claim 1, Poll teaches a privacy glazing structure (abstract, 140 figs. 4a-4b) comprising a first pane (12 fig. 4a-4b) of transparent material (abstract, col. 4 line 20-25, col. 10 line 62-col. 11 line 10), a second pane (14 fig. 4a-4b) of transparent material (abstract, col. 4 line 20-25, col. 10 line 62-col. 11 line 10; The citations teach that elements 12 and 14 are transparent.), and a spacer (124 fig. 4b) positioned between the first pane of transparent material and the second pane of transparent material to define a between-pane space, the spacer sealing the between-pane space from gas exchange with a surrounding environment (col. 11 line 50- col. 12 line 15, col. 13 lines ) and holding the first pane of transparent material a separation distance from the second pane of transparent material (see figs. 4a-4b), a third pane of transparent material (see labeled figs. 4a-4b below; col. 10 lines 39-46; A comparison between fig. 1a and figs. 4a-4b shows that transparent panes 28 and 30 in fig. 1a also being located but not labeled in figs. 4a-4b.  The examiner has indicated in figs. 4a-4b where the 3rd pane of transparent material is located.), a liquid crystal material (col. 11 lines 55- col. 12 line 45; The citations teach that the a liquid crystal medium being substituted for one of the electrochromic layers in order to obtain complete privacy.) positioned between the second pane of the transparent and a third pane of transparent material, a first electrode layer (34 figs. 4a-4b) disposed deposited over the second pane of the col. 11 lines 55- col. 12 line 45, col. 8 lines 18-30), 


    PNG
    media_image1.png
    844
    931
    media_image1.png
    Greyscale

However, Poll does not explicitly state the spacer comprising a tubular body having opposed ends joined together by a key having first and second ends that are inserted into the opposed ends of the tubular body and the key includes a driver 
Brown teaches an electrochromic window (abstract) and further teaches the spacer (spacer has a hollow interior, para. 0075) comprising a tubular body having opposed ends joined together by a key having first and second ends that are inserted into the opposed ends of the tubular body (para. 0075) and includes a key (para. 0075) includes a driver (controller, paras. 0075, 0077) and that it was known to have the driver (controller para. 0073) being electrically connected the EC device by wires (para. 0073), wherein the driver is configured to be electrically connected to a power source (paras. 0073, 0077) and condition power received from power source to provide a drive signal to the wires of the EC device for controlling the electrically controllable optically active material (paras. 0073, 0075-0077; This interpreted as providing drive signal to the first and second electrodes of the EC device.).  Brown also teaches the spacer configuration may be used to control liquid crystal material as well (paras. 0060, 0098).  (It is noted that Brown does not explicitly illustrate an embodiment where the key is located within the spacer.)  
Parker also teaches switchable window (figs. 2-7) and further teaches embodiments wherein the key is located within a spacer and is used for connecting the spacer the ends spacer together and providing electrical connections between the two for the window controller (paras. 0067-0074).

 With regards to the limitation of the key defining an opening facing the surrounding environment, the opening providing access to a hollow interior of the key for inserting and removing the driver from the key, it is noted that Poll as modified by Brown and Parker does not explicit recite this limitation.  However, it would have been obvious to one of ordinary skill in the art to provide this limitation due to the teachings in Brown.  
Brown teaches a driver (controller, para. 0075) may be provided within the hollow interior of spacer or within a spacer key (e.g., within the hollow interior of a spacer key) that attaches two ends of the spacer together (para. 0075).  Brown also teaches that the driver (controller) may have certain components that extend beyond and edge of the spacer key and into the spacer (para. 0075).  Brown goes on to teach that a spacer (sealing separator, para. 0093) may be designed to accommodate the accessible 
Additionally, one of ordinary skill in the art would have recognized the benefits of providing a hole in the key which houses the controller/driver that is exposed to the surrounding environment as it would allow an artisan to upgrade, repair or replace the controller/driver without deconstructing the device. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the spacer in the device of Poll as modified by Brown and Parker to include an opening facing the surrounding environment to allow access to the interior space of the key for inserting and removing the driver from the key in order to make it easier to upgrade, repair or replace the driver without having to remove and deconstruct the entire window assembly.
However, Poll as modified by Brown does not explicitly state key have a closed surface facing the between-pane space.

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Poll in view of Brown so as to have to have key have a closed surface facing the between-pane space as suggested by Bhatnagar in order to prevent the moisture and the outside environment from getting in between the panes and affecting the transparency of the panes.
Regarding claim 3, Poll as modified by Brown teaches a seal placed over at least one of the opening and an interface between the key and the tubular body (Brown: paras. 0075-0076, 0081).
	Regarding claim 4, Poll as modified by Bhatnagar teaches the seal being selected from the group consisting of polymeric sealant (Bhatnagar: paras. 0041, 0077).
Regarding claim 5, Poll as modified by Brown teaches the driver being configured to condition power received from the power source by altering at least one of a frequency, an amplitude, and a waveform of an electrical signal received from the power source (Brown: fig. 2e, paras. 0077, 0148, 0167 and last sentence of para. 0181)
Regarding claim 6, Poll as modified by Brown teaches the power source being selected from the group consisting of: wall power delivering alternating current (Brown: para. 0073, 0235-0236), and a battery delivering direct current (Brown: para. 0090-0091).
Regarding claim 8, Poll as modified by Brown teaches the driver comprises a controller that is configured to receive input from a user control located outside of the privacy glazing structure (Brown: paras. 0148, 0150, fig. 2e).
Col. 4 lines 25-31 teaches the first pane transparent material may be glass or any other transparent material. This is interpreted as including float glass; col. 7 lines 10-20 teaches that the second pane of transparent material may be made of float glass.), the first electrode layer comprises a transparent material conductive oxide coating deposited on the second pane of transparent material (col. 7 lines 40-50), and the second electrode layer comprises a transparent conductive oxide coating deposited over the third pane of transparent material (col. 7 lines 40-50).
Regarding claim 10, Poll as modified by Brown teaches at least one of a wiring and an electrical joint extending out from the key and the electrically coupling the driver to the electrodes (Brown: Para.0073 teaches that the controller being connected to an external power source. Paras. 0075-0076 teaches that wires and electrical being extended from the key to connect the controller to electrical components within the window.  This is interpreted as indicating that the controller/driver in the key is connected to first and second electrodes in the electrochromic device.).
Regarding claim 11, Poll teaches that the body of the spacer being fabricated from metal (aluminum, col. 4 lines 30-35).
However, Poll does not teach that body contains desiccant inside of the tubular body.
Bhatnagar teaches the tubular body of the spacer being fabricated from metal (abstract, para. 0062) and contains desiccant inside the tubular body (fig. 6, para. 0041, 0088).
.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over US 6,407,847 B1 to Poll et al, in view of US 2016/0154290 A1 to Brown et al., and US 2018/0196325 A1 to Parker et al., and US 2012/0147449 A1 to Bhatnagar et al. and further in view of US 2018/0011383 A1 Higashihara et al., hereinafter referred to as Higashihara.
Regarding claim 7, Poll as modified teaches the invention as shown above but lacks the explicit teaching of the second pane of transparent material and the third pane of transparent material each being laminated panes comprising a pair of glass substrates laminated together.  
Higashihara teaches the second pane of transparent material (labeled in fig. 10b below) and a third pane of transparent material (labeled in fig. 10b below) each being laminated panes comprising a pair of glass substrates laminated together (Para. 0083 teaches glass substrates 1006 and 1002 in fig. 10b each being laminated to a different pane of element 1004 in fig. 10b.).


    PNG
    media_image2.png
    491
    623
    media_image2.png
    Greyscale

	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electrochromic device of Poll so as to have the second pane of transparent material and the third pane of transparent material each being laminated panes comprising a pair of glass substrates laminated together as suggested by Higashihara in order to make the window more robust.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2017/0219908 A1 to Brown et al. is consider pertinent due to its teaching of a controller that being inserted into a key (see fig. 6).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY G QUASH whose telephone number is (571)272-8829.  The examiner can normally be reached on Monday-Friday, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward J Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.G.Q/
Examiner, Art Unit 2871                                                                                                                                                                                             

/EDWARD J GLICK/Supervisory Patent Examiner, Art Unit 2871